Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 1 of 24 Page ID #:830




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.         CV 20-7870 DMG (PDx)                                                Date     May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                                   Page      1 of 24

  Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                          NOT REPORTED
                    Deputy Clerk                                                        Court Reporter

      Attorneys Present for Plaintiff(s)                                     Attorneys Present for Defendant(s)
               None Present                                                            None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION FOR
              PRELIMINARY INJUNCTION [28]

         On August 27, 2020, Plaintiffs Krizia Berg, Grace Bryant, James Butler, Noelani Del
 Rosario-Sabet, Linda Jiang, Sebastian Militante, Christian Monroe, Matthew Nielsen, Emanuel
 Padilla, Shakeer Rahman, Austin Tharpe, Travis Wells, and Devon Young, on behalf of
 themselves and others similarly situated, filed a Complaint against Defendants County of Los
 Angeles and Alex Villanueva, in his individual and official capacities as Los Angeles County
 Sheriff, asserting that the Los Angeles Sheriff’s Department (“LASD”) has used excessive force
 against peaceful protesters and unlawfully detained them in violation of their First, Fourth, and
 Fourteenth Amendment rights. [Doc. # 1.]

         On September 22, 2020, Plaintiffs filed an Ex Parte Application for Temporary Restraining
 Order (“TRO Application”) against Defendants. [Doc. # 13.] Plaintiffs sought to enjoin LASD
 from the “indiscriminate” use of (1) “less-lethal” projectiles on crowds of protesters if there is no
 immediate threat and no order to disperse with time to comply and (2) chemical agents or irritants
 to disperse or control crowds of protesters without adequate warnings and time to comply. TRO
 App. at 2.1 On September 28, 2020, Defendants filed their response. [Doc. # 23.] On October 7,
 2020, Plaintiffs filed a reply and additional evidence. [Doc. # 25.]

         Due to the rushed and disorderly presentation of evidence, the Court denied Plaintiffs’ TRO
 Application and set an expedited briefing schedule for a motion for preliminary injunction. [Doc.
 # 26.] On October 16, 2020, Plaintiffs filed a supplemental brief—which the Court construes as a
 Motion for Preliminary Injunction (“MPI”)—and supporting evidence. [Doc. ## 28, 29.] Plaintiffs
 filed a First Amended Complaint (“FAC”) one week thereafter.2 [Doc. # 31.] Two days later, on

          1
              All page references herein are to page numbers inserted by the CM/ECF system.
          2
            Contrary to Defendants’ suggestion, Plaintiffs’ request for injunctive relief is not mooted by the filing of a
 FAC on October 21, 2020. It is true that the FAC supersedes the Complaint, and the original Complaint shall be
 treated as non-existent. See Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). But the

  CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 2 of 24 Page ID #:831




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-7870 DMG (PDx)                                                  Date     May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                                    Page      2 of 24

 October 23, 2020, Defendants filed their supplemental Opposition, objection to Plaintiffs’
 evidence, and supporting declarations. [Doc. ## 32, 33, 34.] Plaintiff filed a supplemental Reply,
 objections, and additional declarations on October 30, 2020. [Doc. ## 37, 38, 39.]

     Having carefully reviewed and considered the parties’ written submissions, the Court
 GRANTS Plaintiffs’ request for a preliminary injunction for the reasons set forth below.

                                                      I.
                                                 BACKGROUND3

         The death of George Floyd in Minneapolis on May 26, 2020 sparked historic nationwide
 protests against racial injustice in policing. Near-daily protests throughout Los Angeles County
 in 2020 and 2021 have also focused on, among others, the deaths of Breonna Taylor, shot by a
 police officer in Louisville, Kentucky on March 13, 2020; Andres Guardado, shot by an LASD
 deputy in Gardena, California on June 18, 2020; Anthony McClain, shot by a police officer in
 Pasadena, California on August 15, 2020; Jacob Blake, shot by a police officer in Kenosha,
 Wisconsin on August 23, 2020; and Dijon Kizzee, shot by an LASD deputy in Los Angeles on


 arguments raised in Plaintiffs’ request for injunctive relief still pertain to the claims raised in the FAC, which are
 similar to the claims raised in the original Complaint. As Plaintiffs mention in their briefing, their original Complaint
 brings their claim for injunctive relief for violations of the Bane Act as well as the federal constitution, and their FAC
 merely clarifies that claim. See Compl. at ¶¶ 120, 125–34; FAC at ¶¶ 159–53. For a federal court to issue an
 injunction, there must be a “sufficient nexus between the claims raised in a motion for injunctive relief and the claims
 set forth in the underlying complaint itself. The relationship between the preliminary injunction and the underlying
 complaint is sufficiently strong where the preliminary injunction would grant relief of the same character as that which
 may be granted finally.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015); see
 also Ministries v. Newsom, No. 20-CV-683-BAS-AHG, 2020 WL 2991467, at *3 (S.D. Cal. June 4, 2020). Here, the
 nexus between the FAC’s claims and the Plaintiffs’ MPI is clear, and Defendants have had an opportunity to respond.
 The Court sees no need to require Plaintiffs to file a new motion for injunctive relief, and thereby “exalt form over
 substance.” 6 Fed. Prac. & Proc. Civ. § 1476 (3d ed.) (noting that when a court is faced with a motion to dismiss a
 superseded complaint, “[i]f some of the defects raised in the original motion remain in the new pleading, the court
 simply may consider the motion as being addressed to the amended pleading.”).
          3
            The Court relies on the declarations attached to Plaintiffs’ TRO Application and Defendants’ Opposition
 for factual background and notes that it “may give even inadmissible evidence some weight, when to do so serves the
 purpose of preventing irreparable harm before trial.” Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1394 (9th Cir.
 1984). Thus, to the extent the Court relies on evidence objected to as irrelevant, hearsay, or lacking foundation, those
 objections are OVERRULED. Because the declarations submitted by Plaintiffs each comply with 28 U.S.C. section
 1746(2) and Federal Rule of Evidence 603 by including the statement, “I declare under penalty of perjury that the
 foregoing is true and correct,” the Court OVERRULES Defendants’ objections to those declarations as unsworn. To
 the extent the Court does not rely on evidence to which Defendants object, the Court OVERRULES those objections
 as moot. [See Doc. ## 23-2, 33.]

  CV-90                                     CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 3 of 24 Page ID #:832




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-7870 DMG (PDx)                                                   Date     May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                                     Page     3 of 24

 September 5, 2020. See FAC at ¶¶ 1, 4, 36–38, 55; TRO App., Corrected Ex. 2 (Barbadillo Decl.)
 at ¶¶ 4, 20 [Doc. # 18-1].

         Plaintiffs are participants in these protests across Los Angeles County and seek to represent
 an injunctive relief class of “all persons who have in the past participated, presently are
 participating, or may in the future participate in, or be present at, demonstrations within the County
 of Los Angeles in the exercise of their rights of free speech, assembly and petition in general, and
 particularly as it relates to protesting police violence and discrimination against people of color,
 especially Black Americans,” as well as two damages classes relating to injuries from direct force
 and retaliatory arrest. FAC at ¶¶ 8–22, 101–02. LASD is an agency of Defendant County led by
 Defendant Villanueva, who is being sued in his individual and official capacities. Id. at ¶¶ 23–28.

         Though the vast majority of demonstrations since May 2020 have been peaceful and did
 not involve violence by protesters or law enforcement, Plaintiffs allege that at specific protests,
 LASD deputies indiscriminately used pepper balls4, rubber bullets5, and at times, stinger grenades
 (“less-lethal projectiles”) and tear gas and flash bang grenades (“chemical agents”) against
 protesters. Id. at ¶¶ 14–65; see TRO App. at 6. In their original Complaint and FAC, named
 Plaintiffs describe, inter alia, being shot by rubber bullets or pepper balls and/or tear gassed at
 protests at Pan Pacific Park on May 30, 2020 and in Compton on June 21, 2020. FAC at ¶¶ 8, 14–
 21, 40–61. Plaintiffs Grace Bryant, Linda Jiang, and Emanuel Padilla each submitted declarations
 describing their attendance at the June 21, 2020 protest and subsequent protests where LASD
 deputies used less-lethal projectiles and/or chemical agents on them and other peaceful protesters,
 legal observers, and journalists. They also attested to their fear of attending or staying at protests


          4
            Robert Lewis, Commander of the LASD Special Operations Division, describes pepper balls as “similar to
 commercially available paint gun balls . . . which can be used as an accurate target specific device or for area saturation
 that can enable deputies to deploy chemical dust from a distance.” Lewis Decl. at ¶ 34 [Doc. # 23-1]. The powder is
 “is designed to temporarily irritate the mucous membranes in an individual’s nose, eyes, throat and lungs, to disorient
 an attacker[,]” and Lewis asserts that “the sound made when the PepperBall launcher is fired is often enough to gain
 compliance without the further use of force.” Id.
          5
             Although most declarations submitted by Plaintiffs refer to being shot by “rubber bullets,” Commander
 Lewis attests that LASD does not use rubber bullets, but rather “40 [millimeter] crushable tip foam rounds.” Lewis
 Decl. at ¶ 33. According to a publication about crowd-control weapons by the groups Physicians for Human Rights
 (“PHR”) and the International Network of Civil Liberties Organizations (INCLO) submitted by Plaintiffs, other terms
 for such foam rounds are “sponge round,” “sponge grenade,” and “plastic-tipped bullet.” TRO App., Ex. 20 (PHR &
 INCLO Report) at 217 [Doc. # 13-4]. The Court will refer to these projectiles as foam rounds. Because the Court
 relies on this document only to establish the proper terminology for this type of projectile and does not otherwise rely
 on its contents, the Court OVERRULES Defendants’ objections to the PHR & INCLO Report as moot. See Defs.’
 Objs. at 67 [Doc. # 23-2].

  CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 4 of 24 Page ID #:833




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870 DMG (PDx)                                     Date    May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                   Page    4 of 24

 due to the possibility of experiencing such force again. See Bryant Decl., Jiang Decl., & Padilla
 Decl. [Doc. # 39].

         Both Plaintiffs and Defendants submitted declarations describing LASD’s policies
 regarding less-lethal projectiles and chemical agents and also numerous declarations and video and
 photographic evidence describing protests on August 25, September 5, September 7, September 8,
 and September 25, 2020 at which LASD officers deployed less-lethal projectiles and/or chemical
 agents.

 A.       LASD’s Policies on Less-Lethal Projectiles and Chemical Agents

          Robert Lewis, Commander of the LASD Special Operations Division attests that LASD
 uses the following less-lethal tools: pepper balls, foam rounds, flash bang grenades, and tear gas.
 Lewis Decl. at ¶ 34 [Doc. # 23-1]. Pepper balls are “similar to commercially available paint gun
 balls . . . which can be used as an accurate target specific device or for area saturation that can
 enable deputies to deploy chemical dust from a distance.” The powder “is designed to temporarily
 irritate the mucous membranes in an individual’s nose, eyes, throat and lungs, to disorient an
 attacker[,]” and “the sound made when the PepperBall launcher is fired is often enough to gain
 compliance without the further use of force.” Id. Pepper balls can also be used as non-target-
 specific tools that can “skip across the ground behind a [non-violent] group” to reach individuals
 committing violence behind them. By contrast, Commander Lewis describes foam rounds as
 “accurate target specific device[s]” that can “stop violent actions while removing or limiting the
 risk to uninvolved persons nearby.” Flash bang grenades, or “inert rubber ball blast grenades,” are
 hand-thrown projectiles that deliver “bright light and sounds for crowd management, and CS or
 tear gas canisters are a hand-thrown “‘area denial’ tool used to disperse unruly and/or violent
 crowds. Id. at ¶ 34. Commander Lewis describes these less-lethal tools as critical for the public’s
 safety. He opines that violent individuals in crowds can easily incite others to engage in illegal
 acts and argues that less-lethal intervention is necessary to prevent “such contagious violent crowd
 group-think mentality.” Id. at ¶ 33.

         Commander Lewis supervises units of the Sheriffs’ Response Team (“SRT”) units, which
 comprise “highly trained law enforcement personnel and specialized equipment needed during
 catastrophic events and protests to protect the public, ensure order and enforce laws.” Id. at ¶¶
 17–19. SRT units were deployed across Southern California in the County and in neighboring
 counties to respond to the civil unrest of Summer 2020; ensure the safety of peaceful protesters
 and the general public; and protect both public and private property. From August 25 through
 September 19, SRT units were deployed nearly 20 times to monitor protests and, if necessary, to
 respond to unlawful activity. Lewis attests that on five of those deployments, the unlawful conduct

  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 5 of 24 Page ID #:834




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 20-7870 DMG (PDx)                                                 Date     May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                                  Page     5 of 24

 of a select group of protesters necessitate the use of less-lethal tool. Id. at ¶ 20. He also attests
 that since the SRT’s inception in 2007, prior to the end of May 2020, it has deployed less-lethal
 tools only once, in response to rioting following the 2009 Lakers’ post-championship celebration.
 Id. at ¶ 21.

         Neither Plaintiffs nor Defendants have submitted official written policies regarding
 LASD’s use of force. According to Commander Lewis’ declaration, LASD’s use of force policy
 states that “Department members shall use only that force which is objectively reasonable.
 Unreasonable force is force that is unnecessary or excessive given the totality of the circumstances
 presented to the Department members at the time the force is applied. Unreasonable force is
 prohibited.” Lewis Decl. at ¶¶ 35–36. He also attests that LASD dedicates significant resources
 and efforts to prevent, investigate and, if necessary, punish its members for improper use of force.
 Lewis Decl. at ¶¶ 29, 37. Plaintiffs’ police practices expert, Roger Clark, a 27-year veteran of
 LASD and other law enforcement agencies, attests that the “LASD Use of Force - Tactics Directive
 also holds that even where appropriate, ‘Crowd dispersal strategies should only be used when
 immediate action is necessary to stop violence and/or property damage and/or sufficient resources
 are not present to ensure public safety.’” TRO App., Ex. 4 (Clark Decl.) at ¶ 18 [Doc. # 13-4].6

         The LASD Sheriff, currently Defendant Villanueva, is the highest-ranking LASD
 supervisor. Lewis Decl. at ¶ 35. On June 3, 2020, after the first weekend of civil unrest following
 George Floyd’s death and the proclamations of state of emergency in the County and City of Los
 Angeles, Villanueva spoke on local news regarding the protests. When asked about rubber bullets,
 Villanueva stated that he “expected deputies to defend themselves . . . with less-lethal force”
 against protesters confronting them with rocks and bottles, and he described rubber bullets, rubber
 batons, and pepper balls as methods designed to “get somebody’s attention without injuring them.”
 FAC at 25 n.2 (citing KTLA 5 video of interview with Sheriff Villanueva (June 3, 2020),
 https://ktla.com/morning-news/l-a-county-sheriff-villanueva-on-the-recent-protests-in-los-
 angeles/ (last visited May 28, 2021)); see also Lewis Decl. at ¶¶ 10–12.




          6
            Defendants object to Clark’s declaration because he has not been a law enforcement officer for almost 30
 years and also argue that various portions of his declaration are irrelevant, lacking in foundation, vague, or hearsay.
 Defs.’ TRO Objs. at 15-23 [Doc. # 23-2]. Clark is an experienced police practices consultant and, in addition to his
 27 years of LASD experience, has certifications from California Peace Officer Standards and Training (“POST”). He
 asserts that he has reviewed POST documents, and he quotes from the LASD Use of Force – Tactics Directive. Clark
 Decl. at ¶¶ 11, 19 [Doc. # 13-4]. For the purposes of the instant motion, and to the limited extent the Court cites to
 his opinion, the Court finds him to be a qualified expert. See Fed. R. Evid. 702; Daubert v. Merrell Dow Pharm., Inc.,
 509 U.S. 579, 597 (1993).

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 6 of 24 Page ID #:835




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870 DMG (PDx)                                       Date   May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                    Page    6 of 24

 B.       August 25, 2020 Protest at Broadway Street and Temple Street

         On August 25, 2020, the SRT was deployed to downtown Los Angeles in advance of a
 large scheduled protest. Id. at ¶ 22. Videos submitted by Plaintiffs show protesters marching
 south about 25 feet away from a line of deputies holding weapons and shields, when suddenly, the
 sound of a metal object hitting the street and rounds of shots can be heard, and canisters seen on
 the ground. See Notice of Manual Filing [Doc. # 19]. The videos do not depict protesters throwing
 items at the deputies.

         Lieutenant Damon Jones, a member of the SRT, was at the scene and attests that some in
 the crowd threw a tire iron, metal pole, spray paint can, rocks, and water bottles at the deputies.
 Jones Decl. at ¶ 4 [Doc. # 23-1]. Lieutenant Jones asserts that the sudden violence of the crowd
 gave deputies no opportunity to provide a dispersal order or warning. Id. at ¶ 9.

         According to Plaintiff Jiang, three protesters, and two legal observers from the National
 Lawyers’ Guild (“NLG”) wearing distinctive green hats marking them as legal observers, the
 peaceful march was winding down by 10 or 11 p.m. when LASD deputies began shooting less-
 lethal projectiles and chemical agents at them. See Jiang Decl. at ¶¶ 6–7; TRO App., Ex. 10 (Meyer
 Decl.); Ex. 11 (Mischo Decl.); Ex. 12 (O’Neill Decl.); Ex. 17 (Singh Decl.); Ex. 18 (Tinnell Decl.)
 [Doc. # 13-4]. None of the declarants heard a declaration of unlawful assembly or a dispersal
 order prior to LASD’s use of force, and none describe seeing anyone throw anything at the deputies
 or engage in vandalism. See, e.g., Meyer Decl. at ¶ 7; Mischo Decl. at ¶ 6; Tinnell Decl. at ¶¶ 3–
 4.

         One legal observer, Jill O’Neill, was standing closer to deputies to attempt to write down
 their badge numbers when she saw a deputy throw a flash bang grenade at her, which exploded
 and injured her legs. O’Neill Decl. at ¶¶ 11–13. Photographs show severe bruising and bleeding
 on both of her legs. Id., Ex. A. Wearing their green hats, O’Neill and fellow legal observer Diana
 Barbadillo had informed a deputy earlier in the evening that they were NLG legal observers, and
 both assert that deputies targeted them because of their legal observer status. Id. at ¶¶ 5, 11–12;
 Barbadillo Decl. at ¶¶ 9, 12–13. Two other declarants report seeing the two legal observers in
 deputies’ line of fire. Tinnell Decl. at ¶ 4; Singh Decl. at ¶ 8. Protester Joseph Mischo attests that
 he was about 20 to 25 feet away from deputies when he was shot in his right eye with a pepper
 ball and in his left elbow and buttock with foam rounds. Mischo Decl. at ¶ 5. Mischo’s eye
 suffered internal bleeding from the injury, and photographs show severe bruising and bleeding on
 his eye and buttock. Id. at ¶ 9, Att.




  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 7 of 24 Page ID #:836




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870 DMG (PDx)                                     Date    May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                   Page    7 of 24

 C.       September 5, 2020 Protest Outside LASD’s South Los Angeles Station

         Largely peaceful protests began outside LASD’s South Los Angeles Station, near the
 corner of Imperial Highway and Normandie Avenue, on August 31, 2020, after a deputy shot and
 killed Dijon Kizzee. See Allen Decl. at ¶ 5 [Doc # 23-1]. Due to the station’s limited resources,
 the SRT was deployed to the station. Lewis Decl. at ¶ 25. No less-lethal tools were deployed on
 most nights between August 31 and September 12, 2020. Allen Decl. at ¶ 10; Lewis Decl. at ¶ 24.
 For example, the Captain of the South Los Angeles Station, Duane Allen, attested (and a video
 confirms) that on August 31, 2020, boisterous protesters flashed strobing lights directly in
 deputies’ eyes, shouted at them, and vandalized the station, but left after deputies declared an
 unlawful assembly and issued a dispersal order at around 11 p.m. Allen Decl. at ¶¶ 5–6; TRO
 Opp., Ex. A. Captain Allen describes another incident in which protesters gathered outside the
 station for hours and peacefully left. Allen Decl. at ¶ 7. Deputies have recovered items from
 protesters including smoke grenades, fireworks, shields, helmets, and protest signs. Id. at ¶ 11;
 TRO Opp., Ex. B.

         Things changed at the demonstration at the South Los Angeles Station on September 5,
 2020. At the north side of the station, LASD had erected a “slinky” perimeter barrier made of
 caution tape and wire, and deputies stood anywhere from 50 to 100 feet behind the barrier. O’Neill
 Decl. at ¶ 21; Barbadillo Decl. at ¶ 20; TRO App., Ex. 8 (McDonald Decl.) at ¶ 4. An exhibit
 submitted by Plaintiffs’ declarant Katherine Franco, an NLG legal observer, shows an aerial image
 of the station with markings indicating where the barrier was located and her recollection of where
 various groups of people were standing at the demonstration on September 5. TRO App., Ex. 6
 (Franco Decl.), Ex. A.

         Before 6 p.m., Franco saw some someone throw a milk gallon jug over the barrier from
 which smoke came out for about ten seconds. Id. at ¶ 12. Legal observer Barbadillo attests that
 she saw one protester throw a water bottle over the barrier, landing halfway between the barrier
 and where the deputies were standing—perhaps the same item Franco saw thrown. Barbadillo
 Decl. at ¶ 23. She also saw some protesters shaking the barrier. Id. at ¶ 24. Then, at around 6
 p.m., LASD deputies began firing pepper balls at the crowd outside the station, including one that
 hit a young child attending the protest with her family. Padilla Decl. at ¶ 6; Rogers Decl. at ¶ 14;
 O’Neil Decl. at ¶ 25; Barbadillo Decl. at ¶ 6; Mischo Decl. at ¶ 10. Barbadillo heard a deputy yell
 something “unintelligible . . . because he was so far away.” Barbadillo Decl. at ¶ 24. Franco
 described these shots as “two warning shots” and heard deputies telling people to move back from
 the barrier, an order which demonstrators obeyed. Franco Decl. at ¶ 12. Plaintiff Padilla attests
 to leaving early once deputies started shooting. Padilla Decl. at ¶ 6.


  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 8 of 24 Page ID #:837




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870 DMG (PDx)                                       Date    May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                     Page    8 of 24

          After that incident, approximately 300 protesters blocked the 110 freeway for about 30
 minutes without further incident. McDonald Decl. at ¶¶ 2–3. After marching away from the 110
 freeway, protester David Patrick McDonald attests that about 100–125 people continued to protest
 at the South Los Angeles Station, with most people standing 15 to 20 feet away from the barrier
 outside the station. Id. at ¶ 4. Franco’s map indicates that most protesters were in the street on
 Imperial Highway, farther from the barrier and the station, while a smaller peaceful group was
 standing somewhat closer to the barrier, listening to speeches by the family of Dijon Kizzee.
 Franco Decl., at ¶¶ 17–18, Ex. A. Even closer, between the smaller group and the barrier, was a
 group of about 20 people, mostly comprised of legal observers and members of the press wearing
 vests or press badges around their necks or clipped to their bags and carrying heavy equipment.
 Id. at ¶ 19, Ex. A; Barbadillo Decl. at ¶¶ 17–18. Legal observer Addie Tinnell attests that officers
 pointed weapons at her and at other protesters, and legal observers Barbadillo and Franco also
 noticed deputies aiming weapons at protesters. Barbadillo Decl. at ¶ 23; Tinell Decl. at ¶¶ 11–12;
 Franco Decl. at ¶ 10.

         At that point in the evening, Lieutenant Charles McDaniel, who commanded SRT squads
 outside the South Los Angeles Station, observed protesters approaching the barrier in front of the
 north side of the station and attempting to cut it. McDaniel Decl. at ¶¶ 4–5. He attests that multiple
 warnings were given to not touch the wire and to back away, which protesters ignored, and that a
 protester put an umbrella over the barrier to conceal other protesters while they worked to cut
 through the wire. As a result, Lieutenant McDaniel and other deputies fired pepper balls into the
 ground toward the umbrella, causing protesters to throw items like rocks, bottles, and fireworks at
 the deputies and the station, thereby causing deputies to deploy additional less-lethal tools.
 Protesters were given orders via loudspeakers to stop throwing items and to leave, with which
 protesters complied. Id. at ¶ 5.

          Plaintiffs’ declarants tell a different story. They claim that around 8 p.m., deputies started
 shooting projectiles at protesters, legal observers, and journalists outside the station without
 intelligible warning or apparent provocation. TRO App., Ex. 14 (Ramirez Decl.) at ¶ 5; Tinnell
 Decl. at ¶ 21; Barbadillo Decl. at ¶¶ 29–30. In response to those shots, protester David Ramirez
 saw one person throw water bottles at the deputies behind the barrier, at which point the LASD
 declared unlawful assembly while continuing to throw tear gas canisters. Ramirez Decl. at ¶¶ 6–
 8. Other protesters near the barrier at the same time did not see signs of provocation or anyone
 touching the barrier before deputies began firing projectiles and tear gas canisters in a five- to ten-
 minute barrage that legal observer Tinnell described as sounding like the “Fourth of July.” TRO
 App., Ex. 5 (Cunningham Decl.) at ¶¶ 6–8; Franco Decl. at ¶¶ 17–21; Tinnell Decl. at ¶ 23; Rogers
 Decl. at ¶ 9; McDonald Decl. at ¶¶ 6–9. Attendees did not hear a dispersal order until after the
 barrage of shots, and deputies continued to shoot pepper balls and throw tear gas canisters while

  CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 9 of 24 Page ID #:838




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870 DMG (PDx)                                       Date   May 28, 2021

  Title Krizia Berg v. County of Los Angeles, et al.                                    Page    9 of 24

 issuing the order. Franco Decl. at ¶ 2; McDonald Decl. at ¶ 11; O’Neil Decl at ¶ 30. McDonald
 was shot in the neck and ribs by either pepper balls or foam rounds. McDonald Decl. at ¶¶ 9–10.
 Ramirez was shot in his pelvis, and photographs show a red, scabbed injury. Ramirez Decl., Att.
 Mischo was shot again in the back with pepper balls. Mischo Decl. at ¶ 12. O’Neill was shot
 again on her right hip and leg. O’Neill Decl. at ¶ 26. Protester Jessica Rogers was shot in the leg
 with a foam round, leading to bleeding and swelling. Rogers Decl. at ¶¶ 8–14. All report being
 severely affected by tear gas.

         Alex McElvain, News Coordinator for the media outlet Knock LA, arrived at the station
 around 9:45 p.m. when most of the protesters had dispersed, and deputies informed him of the
 dispersal order. TRO App., Ex. 9 (McElvain Decl.) at ¶¶ 3–5. He asked deputies where he could
 observe and report, received no answer, and continued to take photographs and jot notes from the
 sidewalk about 20 feet away from the barrier. Id. at ¶ 5. At around 10 p.m., several protesters
 approached, McElvain moved away from the protesters, and deputies then aimed tear gas canisters
 and flash bang grenades at him, as well as the protesters. Id. at ¶¶ 6–7. Along with another
 photographer, McElvain attempted to walk away from officers with his hands up and his camera
 in his hand, and the two men shouted that they were leaving. Id. at ¶ 8. McElvain reports that he
 was shot in the back and back of his legs with less-lethal projectiles over a dozen times as he ran
 away. Photographs of his injuries show bruising and bleeding on his legs. Id. at ¶ 9, Att.

 D.       September 7, 2020 Protest Outside LASD’s South Los Angeles Station

         At around 8 p.m. on September 7, 2020, protesters gathered peacefully outside of and
 across Imperial Highway—a six-lane street—from the station. Loder Decl. at ¶¶ 4–6 [Doc. # 22].
 Lieutenant McDaniel attests that another barrier wire was set up at the north-south crosswalk of
 Normandie Avenue and Imperial Highway, a block or so away from the station and the area where
 crowds had gathered on September 5. As the evening progressed, agitators began to incite the
 crowd, and several protesters tore away the police tape and connecting mechanisms of the barrier
 wire. He noticed protesters pushing a grocery cart and metal sign down an alleyway toward
 Imperial Highway and the station, pantomiming throwing things at the deputies. Those items were
 quickly removed from the protesters. Lieutenant McDaniel then noticed protesters pushing a
 wooden desk down the alleyway and attests that people some distance behind the desk, in the strip
 mall parking lot located northwest of the station across Imperial Highway, began throwing frozen
 water bottles, pieces of concrete and brick, rocks, and fireworks at deputies and hitting their parked
 vehicles. Deputies deployed less-lethal projectiles, and “at the same time,” declared an unlawful
 assembly and gave a dispersal order. Deputies then swept the area for protesters hiding behind
 vehicles and directed protesters northbound on Normandie Avenue and out of the area. McDaniel
 Decl. at ¶ 6.

  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 10 of 24 Page ID #:839




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES—GENERAL

   Case No.          CV 20-7870 DMG (PDx)                                        Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                         Page    10 of 24

          Protesters and a journalist did not observe any items thrown or hear initial dispersal orders,
  but were injured by the use of force. Journalist McElvain attests that at around 10 p.m., he noticed
  a couple of men begin pushing a desk through an alleyway in the direction of the station, at which
  point LASD deputies deployed less-lethal projectiles and chemical agents without warning.
  McElvain Decl. at ¶¶ 13–18. One protester, Chad Loder, was standing in the strip mall parking
  lot and did not see anyone approaching the barrier. Loder reports that when shooting started, he
  tried to walk away and was hit at least 12 times in the groin, legs, and abdominal area with foam
  rounds, causing bruising, although photographs show injuries only on the front of his body, not
  the back, as would be consistent with Loder walking away. Loder Decl. at ¶ 7, Ex. A. Another
  protester, Imorie Recio, at the corner of Imperial Highway and Normandie Avenue, said she did
  not observe anyone throwing anything at deputies, though she did see someone “ripping the
  caution tapes and yelling” before deputies began shooting foam rounds and black “stinger”
  grenades,7 as well as throwing tear gas canisters. TRO App., Ex. 15 (Recio Decl.) at ¶¶ 4–6.
  Recio was struck in her right ankle with a stinger grenade, in her back at least three times likely
  with pepper balls, and once on her right calf with a foam round. She also inhaled tear gas. Id. at
  ¶ 6. Photographs show bruising and bleeding on her leg. She attests that as she received medical
  treatment from a medic, she heard an announcement to disperse while deputies continued to shoot
  and advance toward retreating protesters for 20 to 30 minutes. Id. at ¶¶ 6–9.

  E.       September 8, 2020 Protest Outside LASD’s South Los Angeles Station

          On September 8, 2020, another peaceful march gave way to a tense stand-off between
  protesters and LASD at the corner of Imperial Highway and Normandie Avenue. Videos
  submitted by Defendants and a video submitted by Plaintiffs show deputies continuously giving
  dispersal orders via a loudspeaker while protesters at a distance form a defensive wall of shields—
  primarily made of plastic and cardboard, although one protester holds a mirror—and umbrellas,
  yelling curses and slurs at the deputies. Some protesters wore helmets, and others can be seen
  holding water bottles, though the video clips do not show anything thrown in the direction of
  deputies. TRO Opp., Ex. C [Doc. # 23]; Notice of Manual Filing [Doc. # 29]. Defendants argue
  that in Plaintiffs’ video, two people run away at the 12 minute and 47 second mark “in response to
  thrown objects,” but the video does not show any objects thrown. Sounds of shots and explosions
  ring out almost immediately after the two people begin running. Supp. Opp. at 12 [Doc. # 32].

         Two protesters recount hearing a declaration of unlawful assembly and dispersal order and
  being given 5 minutes to disperse at around 8 p.m. but standing their ground. Ramirez Decl. at
  ¶ 12; TRO App., Ex. 3 (Betancourt Decl.) at ¶¶ 3–8; see McDaniel Decl. at ¶ 7 (describing the

           7
               The parties do not explain precisely what a stinger grenade is.

   CV-90                                      CIVIL MINUTES—GENERAL                Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 11 of 24 Page ID #:840




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                       Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                    Page    11 of 24

  same scene but saying it was at 10 p.m.). Protesters Ramirez and Lisa Marie Betancourt attest that
  the order was repeated, and five to eight minutes after that order, deputies began advancing on the
  protesters, struck down one of the protest leaders, and began shooting foam rounds and stinger
  grenades into the crowd. Ramirez Decl. at ¶¶ 12–13; Betancourt Decl. at ¶ 8. According to
  Ramirez, no protesters threw anything, and he describes LASD’s projectiles constantly hitting his
  cardboard protest sign. Ramirez Decl. at ¶ 14. He was hit in the rib and thigh with foam rounds.
  Id. at ¶ 13. Plaintiff Padilla saw the use of projectiles and also saw a deputy tackle his friend.
  Padilla Decl. at ¶ 8.

         Lieutenant McDaniel describes the scene differently and attests that some in the hostile
  crowd—dressed in black and prepared with shields, body armor, and large backpacks—threw
  frozen water bottles, rocks, and fireworks toward deputies, prompting the use of less-lethal force.
  McDaniel Decl. at ¶ 7.

  F.       September 25, 2020 Protest in West Hollywood

          On September 25, 2020, a “Justice for Breonna Taylor” march began in West Hollywood
  at around 8:25 p.m. and remained peaceful as it progressed to the West Hollywood Sheriff’s
  Station. TRO Reply, Ex. 1 (Supp. Barbadillo Decl.) at ¶¶ 8–11 [Doc. # 25-1]. Legal observer
  Barbadillo and protester Asa Juleff reported hearing an announcement of unlawful assembly at
  around 9 p.m. after protesters reached the station. Id. at ¶ 15; TRO Reply, Ex. 1 (Juleff Decl.) at
  ¶ 7 [Doc. # 25-2]. Barbadillo heard another announcement at 9:10 p.m. giving protesters two
  minutes to disperse. Barbadillo Decl. at ¶ 17. The protesters changed course and marched into a
  residential neighborhood, led by two trucks. Id. at ¶¶ 20–23. Barbadillo and Juleff, as well as
  Plaintiff Padilla, witnessed deputies surround the trucks and tackle, beat, and shoot pepper balls at
  people who were in the trucks. Id. at ¶¶ 24–27; Juleff Decl. at ¶¶ 9–10; Padilla Decl. at ¶ 11. Juleff
  did not see any cars driving erratically or any protesters throwing things at officers. Juleff Decl.
  at ¶ 11. Deputies also shot pepper balls and threw flash bang grenades at or near Juleff, other
  protesters, Barbadillo, another legal observer, and journalists wearing press credentials, with one
  wearing a helmet that said “press” on it, standing half a block or more away. Id. at ¶ 12; Supp.
  Barbadillo Decl. at ¶¶ 29–31, 34. Barbadillo neither heard a dispersal order nor saw violence or
  threats of violence. Supp. Barbadillo Decl. at ¶ 41. Juleff submitted photographs of round bruises
  and wounds on his neck, from what he believes are pepper balls. Juleff Decl. at ¶ 12. By 9:51
  p.m., the march was over. Supp. Barbadillo Decl. at ¶ 38.

          Sergeant M. Coppes commanded the SRT squads outside the West Hollywood Station that
  night and denies deliberately targeting legal observers and journalists. Supp. Opp., Coppes Decl.
  at ¶¶ 2–3, 5 [Doc. # 34]. He asserts that the SRT was deployed to West Hollywood due to reports

   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 12 of 24 Page ID #:841




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 20-7870 DMG (PDx)                                                 Date     May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                                  Page     12 of 24

  of protesters being struck by vehicles at protests the prior night in Hollywood.8 Id. at ¶ 7. He
  confirms that unlawful assembly was declared at approximately 9:05 p.m. due to traffic gridlock
  and that further dispersal orders were given at approximately 9:20 p.m. Id. at ¶¶ 8–9. Due to
  concerns about injuries from vehicles and multiple traffic violations by the two trucks leading the
  march, deputies conducted a traffic stop of those trucks, and two of the truck occupants physically
  resisted arrest. Id. at ¶¶ 11–17. Coppes attests that during the scuffle, a deputy’s loaded firearm
  dropped to the ground near the two truck occupants, and one of the occupants held his hands under
  his body and did not immediately comply with orders to put his hands behind his back, prompting
  a deputy to beat him with his shield “in order to help gain control of the suspect’s hands.” Id. at
  ¶ 17. Coppes attests that at the same time, protesters began to rush and throw things at deputies,
  including a large street utility cover and water bottles, and deputies feared that a protester wielding
  an umbrella was running to the loaded handgun on the ground, prompting a “brief volley of less
  lethal tools.” Id. at ¶ 18. Coppes does not mention if he saw any legal observers wearing
  distinctive hats or journalists wearing press credentials.

           Plaintiffs assert that marches against police brutality are ongoing. MPI at 21.9

                                                      II.
                                               LEGAL STANDARD

           A plaintiff seeking preliminary injunctive relief must show that: (1) they are likely to
  succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of preliminary
  relief; (3) the balance of equities tips in their favor; and (4) an injunction is in the public interest.
  Toyo Tire Holdings of Ams. Inc. v. Cont’l Tire N. Am., Inc., 609 F.3d 975, 982 (9th Cir. 2010)
  (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). Under the Ninth Circuit’s
  “sliding scale” approach, the four “elements of the preliminary injunction test are balanced, so that
  a stronger showing of one element may offset a weaker showing of another.” All. for the Wild
  Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). An injunction is therefore also
  appropriate when a plaintiff raises “serious questions going to the merits,” demonstrates that “the
  balance of hardships tips sharply in [their] favor,” and “shows that there is a likelihood of

           8
           Defendants submitted exhibits of news articles and videos covering the earlier September 24, 2020 protest
  in West Hollywood, at which a protester was struck by a truck and violence ensued. Supp. Opp., Ex. D, E, & F [Doc.
  # 34].
           9
              Plaintiffs also submitted declarations involving other incidents at which LASD purportedly harassed or
  targeted protesters and legal observers. See TRO App, Ex. 1 (Anderson-Barker Decl.); Ex, 7 (Freeman Decl.);
  Cunningham Decl.; Loder Decl. Because Plaintiffs do not make clear how these declarations relate to their claims of
  excessive force used at protests, as opposed to First Amendment retaliation, the Court does not rely on them to resolve
  the instant MPI based on LASD’s use of excessive force.

   CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 13 of 24 Page ID #:842




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                       Date    May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                     Page    13 of 24

  irreparable injury and that the injunction is in the public interest.” Id. at 1135 (quoting Lands
  Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2008)).

                                                 III.
                                             DISCUSSION

         Plaintiffs seek to enjoin the LASD from using less lethal force such as rubber bullets,
  pepper balls and tear gas against peaceful protesters and to require them to give verbal warnings
  and sufficient time to comply before deploying such tactics against peaceful protesters. MPI at
  28. Defendants argue that Plaintiffs have not shown standing to seek injunctive relief or likelihood
  of success on the merits of their federal or state law claims.

  A.       Standing

          To satisfy Article III standing to seek injunctive relief, Plaintiffs must show that they
  “sustained or [are] immediately in danger of sustaining some direct injury as the result of the
  challenged official conduct and the injury or threat of injury must be both real and immediate.”
  City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1982). In addition to showing actual injury, a
  named plaintiff seeking injunctive relief on behalf of a class must also demonstrate a realistic threat
  of repetition of the violation. Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated
  on other grounds, Johnson v. California, 543 U.S. 499 (2005).

          Last year, a district court found that plaintiffs—legal observers and journalists attending
  protests against police brutality in Portland—established standing for injunctive relief against
  federal law enforcement defendants based on their declarations describing defendants’ use of flash
  grenades, smoke grenades, and rubber bullets against them, notwithstanding defendants’ assertion
  that “such conduct is necessary to protect federal property.” Index Newspapers LLC v. U.S.
  Marshals Serv., No. CV 20-1035-SI, 2020 WL 4220820, at *5 (D. Or. July 23, 2020), aff’d, 977
  F.3d 817 (9th Cir. 2020). The Ninth Circuit upheld that finding, noting that the plaintiffs submitted
  19 declarations and video and photographic evidence of defendants’ “ongoing, sustained pattern
  of conduct that resulted in numerous injuries to members of the press between the date the
  complaint was filed and the date the district court entered its preliminary injunction.” 977 F.3d at
  826. The Ninth Circuit also found that because the plaintiffs and other declarants asserted that the
  defendants’ “crowd-control measures have ‘chilled’ the exercise of their First Amendment rights,
  and that this First Amendment injury is ongoing,” the nature of the plaintiffs’ injury differed
  sharply from the injury asserted in Lyons and supports plaintiffs’ standing to sue for injunctive
  relief. Id.


   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 14 of 24 Page ID #:843




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                        Date    May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                      Page    14 of 24

          In a 2007 case brought by immigrant rights’ nonprofits and individual protesters asserting
  the use of excessive force at protests by the Los Angeles Police Department (“LAPD”), the court
  found that named plaintiffs had standing to seek injunctive relief on behalf of a putative class of
  protesters when they attested to the “direct injury” of “being driven out of a public park and
  surrounding areas,” as well as physical injury, and the evidence showed that the LAPD could use
  excessive force against then at future protests. Multi-Ethnic Immigrant Workers Org. Network v.
  City of Los Angeles, 246 F.R.D. 621, 626–28 (C.D. Cal. 2007).

          Here, the three named Plaintiffs who submitted declarations similarly attest to facing
  excessive force at protests and having their exercise of First Amendment rights chilled. Plaintiff
  Bryant attests that at the June 21 demonstration, she never heard an order to disperse or declaration
  of unlawful assembly before she inhaled either dust from pepper balls or tear gas, and that she
  stopped attending protests by early August because she was concerned for her safety and the safety
  of those around her due to the possibility of “unprovoked” use of force by LASD. Bryant Decl. at
  ¶¶ 3–6. Plaintiff Jiang also asserts that she was shot with pepper balls at the June 21 demonstration
  and heard deputies shooting at the August 25, 2020 protest—she describes both demonstrations as
  “peaceful” before deputies began shooting. Jiang Decl at ¶¶ 4–7. Though she was not hit, she saw
  medics treating others for injuries. Id. at ¶ 8. Jiang also attended a demonstration on September
  6 but left when she heard shots being fired, and she attests that she “would go to more
  demonstrations if [she] knew [she] would be safe from deputies indiscriminately using force on
  [her].” Id. at ¶ 9. The most detailed declaration is from Plaintiff Padilla, who attests to being shot
  with pepper balls and rubber bullets, as well as having a tear gas canister thrown at his feet, at the
  June 21 demonstration, as well as witnessing the use of tear gas or pepper spray at the
  demonstrations on September 5 and 7 at the South Los Angeles Station. Padilla Decl. at ¶¶ 3–7.
  He also attested to deputies using stinger grenades and possibly foam rounds at the demonstration
  at September 8, and he witnessed the arrest of one of the truck occupants at the West Hollywood
  protest on September 25. Id. at ¶¶ 8, 11. Although he still attends protests, he has preexisting
  conditions and therefore keeps a low profile and leaves protests early to protect himself. Id. at ¶
  13. All report that the demonstrations were peaceful until the deputies began using force.

          “[A]ctual repeated incidents” of use of force against these three Plaintiffs have been
  documented such that the “possibility of recurring injury ceases to be speculative.” Thomas v.
  Cnty. of Los Angeles, 978 F.2d 504, 507 (9th Cir. 1992) (internal quotation marks omitted).
  Moreover, LASD appears to remain prepared to use those less-lethal means in the future for crowd
  control, even if they injure non-violent protesters like Plaintiffs. See, e.g., Lewis Decl. at ¶¶ 5, 20–
  29, 33 [Doc. # 23-1]. As discussed in more detail below, the lack of evidence that any officers
  have been counseled or disciplined for the uses of force at the August and September 2020 protests
  in question indicates that those allegedly unreasonable uses of force were officially sanctioned.
  See Multi-Ethnic Immigrant Workers Org. Network, 246 F.R.D. at 627 (“One way to meet the
   CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 15 of 24 Page ID #:844




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 20-7870 DMG (PDx)                                               Date     May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                                Page     15 of 24

  ‘realistic repetition’ requirement is to ‘demonstrate that the harm is part of a pattern of officially
  sanctioned . . . behavior, violative of the plaintiffs’ [federal] rights.’”) (quoting Armstrong, 275
  F.3d at 861) (internal quotation marks omitted). The threat of harm is thus real and immediate if
  Plaintiffs attend demonstrations.

          But even if Plaintiffs do not physically attend more protests in the future, they have also
  demonstrated the harm of being deterred from exercising their First Amendment right to assembly
  for fear of injury. See Index Newspapers, 977 F.3d at 817 (quoting Libertarian Party of L.A. Cnty.
  v. Bowen, 709 F.3d 867, 870 (9th Cir. 2013) (“[A]s the Supreme Court has recognized, a chilling
  of the exercise of First Amendment rights is, itself, a constitutionally sufficient injury.”)).

          Accordingly, Plaintiffs Bryant, Jiang, and Padilla have shown they have standing to seek
  injunctive relief. See Nat’l Ass’n of Optometrists & Opticians LensCrafters, Inc. v. Brown, 567
  F.3d 521, 523 (9th Cir. 2009) (“As a general rule, in an injunctive case this court need not address
  standing of each plaintiff if it concludes that one plaintiff has standing.”).

  B.       Likelihood of Success on the Merits

          Plaintiffs argue that they have shown likelihood of success on the merits of their claim for
  violations of the Fourth Amendment under 28 U.S.C. section 1983 and California’s Tom Bane
  Civil Rights Act (“Bane Act”), Cal. Civ. Code § 52.1.10 MPI at 17, 20. Defendants argue that
  Plaintiffs have not satisfied requirements for a claim under the Bane Act or demonstrated that
  LASD’s deputies were acting pursuant to an official policy or custom under Monell v. Department
  of Social Services of City of New York, 436 U.S. 658 (1978), in order to hold the County and
  Villanueva, in his official capacity,11 liable for the actions of LASD deputies under section 1983.
  See Supp. Opp. at 14–22 [Doc. # 32].

          Generally, the “the elements of the excessive force claim under § 52.1 are the same as
  under § 1983.” Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013). For both claims, a
  plaintiff must show a constitutional violation. The Court thus first examines the alleged Fourth
  Amendment violations.


           10
          Because the TRO Application and MPI do not argue likelihood of success on the merits of Plaintiffs’ First
  Amendment retaliation claim, the Court does not address it.
           11
             Plaintiffs’ FAC also asserts a claim against Defendant Villanueva in his individual capacity, see FAC at
  ¶¶ 24, 131, and Plaintiffs argue that the Court “can also enjoin Sheriff Villanueva in his personal capacity.” MPI at
  22 n.9. Because Plaintiffs fail to describe what such an injunction would entail, the Court declines to consider the
  likelihood of success on the merits of Plaintiffs’ claims against Defendant Villanueva in his individual capacity.

   CV-90                                   CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 16 of 24 Page ID #:845




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 20-7870 DMG (PDx)                                                 Date     May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                                  Page     16 of 24

           1. Objective reasonableness of LASD’s use of less-lethal projectiles and chemical
              agents

          Excessive force claims are analyzed under an objective reasonableness standard. Graham
  v. Connor, 490 U.S. 386, 395 (1989); see also Sanchez v. Cnty. of San Diego, 464 F.3d 916, 928
  (9th Cir. 2006) (“The California Supreme Court has made clear . . . that ‘[t]he touchstone for all
  issues under the Fourth Amendment . . . is reasonableness.’”) (quoting Ingersoll v. Palmer, 43 Cal.
  3d 1321, 1329 (1987)). The reasonableness of an officer’s conduct must be assessed “from the
  perspective of a reasonable officer on the scene,” recognizing that the officer may be “forced to
  make split-second judgments” under “tense, uncertain, and rapidly evolving” conditions. Graham,
  490 U.S. at 396–97. Defendants do not dispute that LASD’s use of less than deadly force
  constitutes a seizure under the Fourth Amendment. See Supp. Opp. at 18 [Doc. # 32].12 The only
  issue is thus whether a strong governmental interest justifies the use of force.

          “Less than deadly force that may lead to serious injury may be used only when a strong
  governmental interest warrants its use, and in such circumstances should be preceded by a warning,
  when feasible.” Deorle v. Rutherford, 272 F.3d 1272, 1285 (9th Cir. 2001) (discussing the
  reasonableness of use of a beanbag projectile “akin to a rubber bullet”); see Young v. Cnty. of Los
  Angeles, 655 F.3d 1156, 1161 (9th Cir. 2011) (finding pepper spray is an intermediate force that
  presents a significant intrusion upon an individual’s liberty interests); Anti Police-Terror Project
  v. City of Oakland, No. CV 20-03866-JCS, 2020 WL 4584185, at *13 (N.D. Cal., Aug. 10, 2020)
  (finding that chemical agents and flashbang grenades also constitute significant intermediate
  force). When evaluating the government’s interest, the Court considers factors such as “the
  severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the
  officers or others, and whether he is actively resisting arrest or attempting to evade arrest by flight,”
  as well as the availability of less intrusive alternatives and whether warnings were given. Graham,
  490 U.S. at 396. The most important factor is whether the individual injured by governmental
  force posed an immediate threat to the safety of the officers or others. S.B. v. Cnty. of San Diego,
  864 F.3d 1010, 1013 (9th Cir. 2017).

          Plaintiffs have submitted overwhelming evidence that at the five demonstrations, LASD
  officers used less-lethal force on peaceful protesters, legal observers, and journalists who were not
  committing any crime (except, on two occasions discussed in more detail below, not following
  dispersal orders), not threatening or throwing things at LASD officers, and not resisting arrest. It

           12
              Defendants also do not deny that LASD deputies’ use of less-lethal projectiles and chemical agents at those
  protests spanning from June to September 2020 resulted in physical injuries to some protesters, legal observers, and
  journalists. In fact, they acknowledge that “certain individual protesters could be entitled to monetary awards for
  damages.” TRO Opp. at 20 n.3.

   CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 17 of 24 Page ID #:846




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                        Date    May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                      Page    17 of 24

  is true that various SRT officers attest that at least one protester threw items like water bottles and
  rocks at LASD deputies at each of the protests in question, and they believe such actions pose
  immediate threats to officer safety even when the thrown items fall short of the deputies. But when
  considering the context of the officers’ actions, the Court must be “careful not to attribute other
  protest[e]rs’ actions to those plaintiffs who do not admit physically provoking police.” Felarca v.
  Birgeneau, 891 F.3d 809, 818 (9th Cir. 2018). In a case involving officers shooting pepper balls
  at a crowd of approximately 1,000 partygoers in an attempt to disperse the crowd, the Ninth Circuit
  held that there was minimal government interest in applying force to a peaceful partygoer where
  “the officers encountered individuals at various points during their sweeps who threw bottles or
  other debris at them, or haphazardly threw such items throughout the complex, [but] the defendants
  admit that they never saw [the plaintiff] throw anything—in their direction or in any other
  direction.” Nelson v. City of Davis, 685 F.3d 867, 880 (9th Cir. 2012).

          Although the context of a demonstration against police use of force is different from that
  of a rowdy college party, the evidence submitted indicates that, in response to some protesters
  throwing items at deputies, LASD indiscriminately shot less-lethal projectiles and used chemical
  weapons against peaceful protesters, legal observers, and journalists alike who had not participated
  in physical provocation. For example, on August 25, 2020, a flash bang grenade, which
  Commander Lewis describes as a crowd control mechanism, was thrown directly at a legal
  observer, Jill O’Neill, who was standing close to deputies and not engaging in any violence. When
  it exploded, it caused significant injuries to her legs. Particularly concerning is the legal observers’
  account that the officers were well aware of their legal observer status and still targeted them. On
  September 5, 2020, at about 6 p.m., in response to a single bottle or jug thrown over a barrier and
  landing 25 or so feet away from deputies, pepper balls were shot into a peaceful crowd, including
  one that hit a young girl in the mouth. Later that night, deputies shot a barrage of pepper balls and
  foam rounds and threw tear gas canisters at legal observers and journalists who attest they wore
  distinctive identifying gear, and at protesters who attest they were in a peaceful crowd that had not
  approached the barrier or thrown any items. Disturbingly, even later on September 5, after most
  of the protesters had dispersed, deputies shot projectiles, likely pepper balls, at a journalist with
  his hands up and camera in hand as he attempted to run away, an account corroborated in part by
  photographs of large round bruises on the backs of his legs. On September 7, 2020, no warning
  was given before a barrage of less-lethal projectiles and chemical weapons that lasted several
  minutes and appeared to comprise every single type of less-lethal projectile available to LASD.
  One peaceful protester was hit a dozen times. Lieutenant McDaniels attested that the barrage was
  triggered by people throwing items at deputies from a strip mall parking lot, but at least one
  protester not standing in that lot was also injured by the LASD’s projectiles, suggesting
  indiscriminate firing or targeting of non-violent protesters. LASD has not shown a significant
  government interest in applying force against peaceful protesters, legal observers, and journalists

   CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 18 of 24 Page ID #:847




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                       Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                    Page    18 of 24

  where no warning was given before the use of less-lethal weapons, those individuals did not pose
  an immediate threat of safety to the officers or others, and deputies did not appear to distinguish
  between peaceful and violent protest attendees.

          The government interest is different where protesters hear dispersal orders but defy them,
  such as at the September 8 and September 25 demonstrations. Protesters’ failure to immediately
  abide by dispersal orders do not automatically justify the use of less-lethal force. See Nelson, 685
  F.3d at 885 (holding that any reasonable officer should be on notice that “the application of pepper
  spray to individuals such as [plaintiff] and his associates, whose only transgression was the failure
  to disperse as quickly as the officers desired, would violate the Fourth Amendment”). But the
  government interest in using force is stronger where protesters “understood police had ordered
  them to disperse, ignored or dismissed those orders, and instead directly interfered with officers’
  attempt to enforce [the law].” Felarca, 891 F.3d at 818; see also Forrester v. City of San Diego,
  25 F.3d 804, 806 (9th Cir. 1994) (finding “pain compliance techniques” to be reasonable exercises
  of force where trespassing protesters were given multiple, escalating warnings to comply with
  dispersal orders). Defendants thus had a stronger interest in using force at the September 8 and 25
  demonstrations. But that interest is qualified by video evidence of the September 8 demonstration
  showing protesters standing in a defensive formation but retreating from advancing deputies. The
  video shows a significant distance maintained between the protesters and deputies and does not
  show anything being thrown at deputies. At the September 25 demonstration, legal observer
  Barbadillo attests that deputies aimed pepper balls and flash grenades toward her, journalists
  wearing press credentials, and peaceful protesters standing more than half a block away and not
  interfering with deputies’ arrest of other protesters. Although the failure to obey orders to disperse
  may have justified some use of force on September 8 and 25, none of Plaintiffs’ declarants injured
  at those protests engaged in direct physical obstruction of the type discussed in Felarca, in which
  protesters at an unauthorized tent encampment linked arms directly in front of their tents in order
  to block officers’ access. 891 F.3d at 818. Even then, the Ninth Circuit held that the government
  had a legitimate interest only in using “minimal force” to enforce policy. Id. Thus, even at
  demonstrations where orders to disperse were given and flouted, the use of injurious less-lethal
  force on peaceful protesters, and especially on journalists and legal observers, is not justified by a
  strong government interest.

          A reasonable officer would certainly agree with Commander Lewis’s explanation that less-
  lethal projectiles and chemical agents can be, at times, the least intrusive means to disperse a
  violent crowd and protect officer safety. The Court also notes that the presence of protesters
  equipped with helmets and shields, yelling obscenities at the officers, may have given officers a




   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 19 of 24 Page ID #:848




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.       CV 20-7870 DMG (PDx)                                                 Date     May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                                  Page     19 of 24

  reasonable impression of hostility and fear of escalation.13 But LASD officers’ declarations do
  not provide any details that describe why their use of force that demonstrably injured peaceful
  protesters, legal observers, and journalists was reasonable to ensure public safety and prevent
  violence or property damage. They do not explain how and why they use specific less-lethal
  weapons in particular situations, despite a foam round being designed for a different purpose than
  a flash bang grenade; whether they took any care to aim such weapons away from peaceful
  protesters, legal observers, or journalists; whether several shots would have sufficed rather than a
  minutes-long barrage; or whether they could have given clearer, louder orders to disperse before
  firing. On the evidence before the Court, the low risk presented by Plaintiffs and their declarants
  combined with the availability of less intrusive alternatives renders the use of force described by
  Plaintiffs—particularly at the August 25, September 5, and September 7 protests where no
  dispersal order was first issued—is unjustified by the government interest. See Graham, 490 U.S.
  at 396.

          Accordingly, Plaintiff has established a likelihood of success on the merits on this prong
  of their claim that LASD has violated the Fourth Amendment by utilizing excessive force at
  peaceful protests. See All. for the Wild Rockies, 632 F.3d at 1135.

         The Court thus turns to whether Plaintiffs have established likelihood of success or serious
  questions as to the merits of the other elements of their section 1983 claim.

           2. Monell liability

          Local governments and local officials in their official capacities may be sued under section
  1983 for monetary, declaratory, or injunctive relief if “the action that is alleged to be
  unconstitutional implements or executes a policy statement, ordinance, regulation, or decision
  officially adopted and promulgated by that body’s officers.” Monell, 436 U.S. at 690. Plaintiffs
  seeking to establish Monell liability must demonstrate that the government “had a deliberate
  policy, custom, or practice that was the moving force behind the constitutional violation he
  suffered.” Galen v. Cnty. of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007). To establish an
  official custom or policy, plaintiffs must show a constitutional violation under one of three
  theories: (1) the employee who caused the alleged harm acted under “an official municipal
  policy”; (2) the employee acted in keeping with the municipality’s “longstanding practice or
  custom”; or (3) the employee caused the alleged harm through his or her “final policymaking
  authority.” Webb v. Sloan, 330 F.3d 1158, 1164 (9th Cir. 2003).


           13
              As a counterpoint, however, it does not seem unreasonable for protesters to prepare for sudden use of less-
  lethal projectiles and chemical agents given LASD’s demonstrated capacity to use those weapons.

   CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 20 of 24 Page ID #:849




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                       Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                    Page    20 of 24

          Plaintiffs argue that even if LASD’s official use of force policy is constitutionally sound,
  LASD has an unofficial custom or policy of indiscriminately using less-lethal projectiles and
  chemical agents on crowds of peaceful protesters, legal observers, and journalists. MPI at 20–23.
  A custom or practice can be “inferred” from “‘evidence of repeated constitutional violations for
  which the errant municipal officers were not discharged or reprimanded.’” Velazquez v. City of
  Long Beach, 793 F.3d 1010, 1027 (9th Cir. 2015) (quoting Hunter v. Cnty. of Sacramento, 652
  F.3d 1225, 1232–33 (9th Cir. 2011)); see also Henry v. Cnty. of Shasta, 132 F.3d 512, 518–21 (9th
  Cir. 1997), opinion amended on denial of reh’g, 137 F.3d 1372 (9th Cir. 1998) (finding that
  evidence of “identical incident[s]” to that alleged by the plaintiff may establish that a municipality
  was put on notice of its agents’ unconstitutional actions). As discussed above, the evidence before
  the Court indicates that on at least three, if not five, occasions in the span of one month, LASD
  officers used excessive force on peaceful protesters, legal observers, and journalists.

          In opposition, Defendants argue that Plaintiffs have pointed to only five incidents of use of
  less-lethal projectiles and chemical agents, and between the SRT’s inception in 2007 and the end
  of May 2020, SRT units had deployed less-lethal tools only once, in response to a sports-related
  riot. See Lewis Decl. at ¶ 21. Although Commander Lewis describes a disciplinary procedure for
  any violations of internal policies, he does not say that officers were disciplined in connection with
  the protests at the heart of this case. See id. at ¶ 37. Other officers’ declarations, Villanueva’s
  comment on television news that he “expected deputies to defend themselves . . . with less lethal
  force,” and Defendants’ briefing make clear that Defendants consider the use of force at these
  protests justified. This number of incidents can also support the existence of an informal practice
  or custom. The Ninth Circuit has approvingly cited Beck v. City of Pittsburgh, 89 F.3d 966 (3d
  Cir.1996), in which a Monell claim could be premised on evidence that the municipality failed to
  discipline an officer accused of five instances of excessive force. See Velazquez, 793 F.3d at 1028.

          On the evidence in the record, the Court concludes that five uses of excessive force in one
  month, for which no officers were disciplined, presents serious questions going to the merits of
  the Monell claim that the LASD has an unofficial custom or policy of indiscriminately using less-
  lethal projectiles and chemical agents on crowds of peaceful protesters, legal observers, and
  journalists. See All. for the Wild Rockies, 632 F.3d at 1135.

         In light of the Court’s ruling as to the Section 1983 Monell claim, the Court need not, and
  does not, address the merits of Plaintiffs’ other claims at this time.




   CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 21 of 24 Page ID #:850




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

   Case No.      CV 20-7870 DMG (PDx)                                      Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                    Page      21 of 24

           3. Scope of relief

          The Court need not, for the purposes of granting preliminary injunctive relief, provisionally
  certify a class action for a Monell claim. Under Monell, section 1983 plaintiffs may seek injunctive
  relief against a municipality. See Monell, 436 U.S. at 690. And individual Plaintiffs may seek a
  broad injunction to protect the peaceable exercise of their right to attend, observe, or report on
  peaceful protests. As the Ninth Circuit has noted:

           While injunctive relief generally should be limited to apply only to named plaintiffs
           where there is no class certification, see generally Zepeda [v. INS], 753 F.2d [719,]
           727–28 & n. 1 [(9th Cir. 1983)], “an injunction is not necessarily made overbroad
           by extending benefit or protection to persons other than prevailing parties in the
           lawsuit—even if it is not a class action—if such breadth is necessary to give
           prevailing parties the relief to which they are entitled.” Bresgal v. Brock, 843 F.2d
           1163, 1170–71 (9th Cir. 1987) (emphasis in original).

  Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501–02 (9th Cir. 1996). Injunctive
  relief tailored to address LASD’s use of less-lethal projectiles and chemical agents against peaceful
  protesters, legal observers, and journalists may therefore be necessary even if only to protect the
  named Plaintiffs’ rights, although such an injunction must not be “more burdensome than
  necessary to redress the complaining parties.” Bresgal, 843 F.2d at 1170 (citation omitted).

           Accordingly, the Court finds that the balance of serious issues raised as to the merits of
  Plaintiffs’ Monell claim and the high risk of irreparable harm to Plaintiffs’ constitutional rights
  justifies preliminary injunctive relief.

  C.       Irreparable harm

           A threat of irreparable harm is sufficiently immediate to warrant preliminary injunctive
  relief if the plaintiff “is likely to suffer irreparable harm before a decision on the merits can be
  rendered.” Boardman v. Pac. Seafood Grp., 822 F.3d 1011, 1023 (9th Cir. 2016) (quoting Winter,
  555 U.S. at 22). “It is well established that the deprivation of constitutional rights ‘unquestionably
  constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting
  Elrod v. Burns, 427 U.S. 347, 373 (1976) (finding irreparable harm from risk that the defendants
  would again deprive the plaintiffs of Fourth Amendment rights in the future)).

         Plaintiffs have presented evidence of a deprivation of Fourth Amendment rights that has
  also had a chilling effect on their First Amendment rights. Where LASD have “repeatedly denied

   CV-90                              CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 22 of 24 Page ID #:851




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.      CV 20-7870 DMG (PDx)                                       Date    May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                      Page    22 of 24

  that they have engaged in any wrongful or unlawful conduct,” the risk is high that they will engage
  in similar use of less-lethal force at future demonstrations. Index Newspapers LLC, 2020 WL
  4883017, at *24, aff’d, 977 F.3d 817 (9th Cir. 2020). Protests over police brutality and racial
  injustice have continued since the summer of 2020. While the parties have not reported any further
  LASD uses of force in the intervening period to the scale of that which occurred in 2020, Plaintiffs
  may still be deterred from participating in such protests. See Black Lives Matter Los Angeles v.
  City of Los Angeles, No. CV 20-5027-CBM (ASx) (C.D. Cal.) [Doc. ## 71, 90] (TRO and
  Amended TRO finding a likelihood of irreparable harm to protesters in Los Angeles if the Los
  Angeles Police Department is not enjoined from the use of less-lethal projectiles at protests in the
  spring of 2021). Plaintiffs have demonstrated likelihood that they will suffer irreparable
  deprivation of constitutional rights prior to a decision on the merits of this suit if preliminary
  injunctive relief is not granted.

           This factor thus weighs in favor of injunctive relief.

  D.       Public interest and balance of the equities

          When the government is a party, the last two prongs of the injunction analysis merge.
  Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014). “[I]t is always in the public
  interest to prevent the violation of a party’s constitutional rights.” Melendres, 695 F.3d at 1002
  (quotation marks omitted). But the County and the public also have a clear interest in protecting
  the safety of officers, protest attendees, and others in the vicinity, as well as preventing destruction
  of property. As the Ninth Circuit has noted, “‘[e]ven in the context of political protest, persistent,
  organized, premeditated lawlessness menaces in a unique way the capacity of a State to maintain
  order and preserve the rights of its citizens.” Forrester, 25 F.3d at 807 (quoting Bray v. Alexandria
  Women’s Health Clinic, 506 U.S. 263, 287 (1993) (Kennedy, J., concurring)).

          Defendants argue that Plaintiffs’ proposed injunctive relief is overbroad and will limit
  deputies’ ability to deescalate situations, thereby endangering protesters, deputies, and the public.
  TRO Opp. at 22–23; see Lewis Decl. at ¶ 39. But the preliminary injunction the Court
  contemplates is narrowly tailored and in fact tracks Commander Lewis’s description of the need
  for differentiation between less-lethal projectiles. For example, according to Commander Lewis,
  foam rounds are used as target-specific devices that “remov[e] or limit[] the risk to uninvolved
  persons nearby,” and flash bang grenades are not target-specific devices. See Lewis Decl. at ¶ 33.
  Accordingly, LASD deputies should not indiscriminately fire foam rounds when there is risk of
  hitting “uninvolved persons” and should not throw flash bang grenades at individuals. The
  injunction will also be tailored to require verbal warnings to be given only where feasible,
  recognizing that in some exigent circumstances, deputies have to react too quickly to give any

   CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 23 of 24 Page ID #:852




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       CV 20-7870 DMG (PDx)                                    Date    May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                   Page    23 of 24

  warnings. See Deorle, 272 F.3d at 1284 (holding that while warnings do not have to be given,
  “warnings should be given, when feasible, if the use of force may result in serious injury”). Given
  the wide leeway still given to LASD deputies to use less-lethal force when necessary to protect
  public safety and property, Defendants will not be overly burdened by a tailored preliminary
  injunction.

         Accordingly, the public interest and balance of equities weigh in favor of an injunction to
  prevent the further use of excessive force in violation of Plaintiffs’ Fourth Amendment rights.

  E.       Bond

          Under Federal Rule of Civil Procedure 65(c), the Court may require Plaintiffs to post a
  bond for the payment of such costs and damages as may be incurred or suffered by any party who
  is found to have been wrongfully restrained, pending final judgment in this case. Fed. R. Civ.
  65(c). Defendants do not request that Plaintiffs post a bond. Moreover, the Court has discretion
  to set a nominal bond in public interest cases or waive the bond requirement where requiring
  security would effectively deny access to judicial review. See People of State of Cal. ex rel. Van
  De Kamp v. Tahoe Reg’l Plan. Agency, 766 F.2d 1319, 1325 (9th Cir.), amended, 775 F.2d 998
  (9th Cir. 1985); Friends of the Earth, Inc. v. Brinegar, 518 F.2d 322, 323 (9th Cir. 1975). Because
  this preliminary injunction implicates the public’s interest in protecting constitutional rights at
  peaceful protests, and Defendants do not request a bond, the Court waives the bond requirement.

                                               IV.
                                           CONCLUSION

          In light of the foregoing, the Court GRANTS Plaintiffs’ MPI. The parties shall meet and
  confer regarding the specific language of the Court’s tentative preliminary injunction set forth
  below. See, e.g., Black Lives Matter Los Angeles v. City of Los Angeles, No. CV 20-5027-CBM
  (ASx) (C.D. Cal. Apr. 28, 2021) [Doc. # 90] (noting that the parties met and conferred regarding
  the language of a TRO restricting the use of less-lethal projectiles). By June 14, 2021, the parties
  shall file a Joint Status Report stating either their agreed upon language for the proposed
  preliminary injunction or their separate statements. In addition, by June 14, 2021, the parties shall
  meet and confer regarding pretrial and trial dates and deadlines and file an updated Joint Rule 26(f)
  Report.

          After considering the parties’ Joint Status Report and making any corresponding
  modifications to its tentative preliminary injunction, the Court will issue the preliminary
  injunction, which will not take effect prior to June 21, 2021. The Court will enter the preliminary

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 54 Filed 05/28/21 Page 24 of 24 Page ID #:853




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-7870 DMG (PDx)                                     Date   May 28, 2021

   Title Krizia Berg v. County of Los Angeles, et al.                                  Page    24 of 24

  injunction thereafter.

                           TENTATIVE PRELIMINARY INJUNCTION

     1. The Los Angeles Sheriffs’ Department is hereby enjoined from using less-lethal weapons,
        including foam rounds, pepper balls, tear gas canisters, flash bang grenades, and stinger
        grenades, against any persons peacefully attending a protest, march, or other lawful
        gathering unless reasonable, proportional, and targeted action is necessary to protect
        against a specific imminent threat of physical harm to officers or identifiable others, to
        respond to specific acts of violence or destruction of property, or to enforce a declaration
        of unlawful assembly and dispersal order pursuant to California Penal Code section 409.

              a. If reasonable, proportional, and targeted use of less-lethal projectiles or chemical
                 agents is necessary, foam rounds and any projectile designed to be target-specific
                 shall be aimed at individuals causing the imminent threats of harm, violence, or
                 destruction of property and shall not be indiscriminately fired.

              b. Flash bang grenades, tear gas canisters, and other less-lethal means designed to be
                 non-target-specific shall not be deliberately aimed to strike individuals.

     2. Whenever feasible, Los Angeles Sheriffs’ Department officers shall issue warnings and/or
        declare unlawful assembly before the reasonable, proportional, and targeted use of less-
        lethal projectiles or chemical agents.

              a. Warnings must be given and repeated by means reasonably calculated to ensure
                 that the warnings are heard.

              b. When warnings are given, reasonable time shall be given to comply.


  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
